Citation Nr: 1455686	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including personality disorder and depressive disorder with sleep disturbance. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disability that was incurred during his active duty service.  See, e.g., Veteran's notice of disagreement (NOD) dated September 2009.  Specifically, he contends that his mother died while he underwent treatment in service for his heart condition.  Id.  Thereafter, he was not fully able to recover and experienced symptoms of depression.  See Veteran's substantive appeal (VA form 9) dated March 2010.  

Personality disorders and mental deficiency, are not 'diseases' or 'injuries' within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).
 
The Veteran's June 1964 service enlistment examination is absent any complaints or diagnosis of a psychiatric disorder.  However, a December 1964 service treatment record (STR) reveals that a psychiatric consultation was obtained in 1963.  The 1963 psychiatric consultation indicated that the Veteran was anxious, had difficulties with his family life, and was diagnosed with an immature personality disorder.  The December 1964 STR, noted that the Veteran failed to report these problems on his enlistment to service examination because he was fearful he would be rejected from service.  The December 1964 STR, indicated that the Veteran was seeking treatment for his cardiac disease and his mother passed away.  Moreover, the Veteran was diagnosed with depression and increased anxiety due to his mother's death.  The Veteran's January 1968 service separation examination documented an immature personality disorder.

In a February 2005 department of corrections mental health assessment, the Veteran complained of decreased sleep and indicated that he has sought treatment for his depression since 1964.  In an October 2005 department of corrections progress note, the Veteran was diagnosed with depression.  A September 2007 VA psychological assessment, diagnosed the Veteran with dysthymia and alcohol dependency in Finding and Sustaining Recovery (FSR).  A February 2009 VA treatment record reported the Veteran's depression symptoms and noted that his sleep disturbances have decreased, since he has been on medication.  Moreover, the VA medical director indicated that the Veteran has been sober since 2005.  See VA treatment record dated February 2009.  The VA treatment records, dated from November 2010 to February 2011, show a continuation of treatment for his psychiatric disorder.   Specifically, in January 2011 the Veteran was diagnosed with recurrent depression.  The Veteran reported difficulties falling asleep.  A February 2012 private treatment record, indicated that the Veteran underwent a sleep study and was diagnosed with a moderate sleep related breathing disorder. 

The Veteran has not been afforded a VA examination with respect to the current claim.  Further review of the record demonstrates that the Veteran was granted disability benefits by the Social Security Administration (SSA).  See SSA inquiry dated February 2010.  These records are potentially pertinent to his claim and should be obtained for consideration in connection with the issue on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from Social Security Administration and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Additionally, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since February 2011.  All such available documents should be associated with the claims file.

2.  Obtain copies of the decision addressing the Veteran's application for disability benefits as well as the medical records used in support of that decision from the Social Security Administration.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts made to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

3.  The Veteran should be afforded a VA examination with a psychiatrist or psychologist, to determine the nature and etiology of any currently present acquired psychiatric disability.  All indicated studies should be performed. Based on the examination results and a review of the record, the examiner should determine the current psychiatric disability exhibited.   

For each psychiatric disability exhibited, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that it had its clinical onset in service or is otherwise related to active service.   

The examiner should address and consider: (i.) the Veteran's service treatment records, specifically, those that relate to the Veteran's psychiatric disorder, and (ii.) the Veteran's reports regarding the frequency and severity of his psychiatric symptoms since service.

A complete rationale for all opinions must be provided.

4.  Thereafter, the AOJ should readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



